Title: To John Adams from James Lovell, 28 November 1777
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       28 November 1777
      
     
     I shall not in my great hurry repeat to you any of the matters which I have written to Mr. S. Adams as you can have them, on sight of him.
     I expected Brother Geary would have written to you but he has just requested me to inclose two Letters which he opened in consequence of your orders; and to give his Compliments to you begging your excuse of his further silence as he is preparing to go on a Committee to Camp in the morning with Robt. Morris and Mr. Jones to have a confidential Conference with the General, which I hope will put an end to the Idea of retiring into winter quarters, an Idea too much entertained by our military Officers. The Conference is to be with the General only. I hope every exertion will be made in New England to lessen complaints about Cloathing. A rascally improvement is made of the charming appearance which some of our lately-arrived troops make in comparison of others. It is said that now it may be seen where the cloathing is that came in the Amphitrite. I mention this en passant to you. I shall write about it to camp as the malice of it deserves.
     I am charged by all those who are truly anxious here for the best prosperity of our affairs in France to press your acceptance of the Commission which has this day been voted you. The great sacrifices which you have made of private happiness has encouraged them to hope you will undertake this new business. As one I hope that you will not allow the consideration of your partial defect in the Language to weigh any thing, when you surmount others of a different nature. Doctor Franklin’s Age allarms us. We want one man of inflexible Integrity on that Embassy. We have made Carmichael Secretary who is master of the Language and well acquainted with the politics of several Courts. Mercantile matters will be quite in regular channels and so not a burthen to the Commissioners. Alderman Lee Morris and Williams will have got our commerce into good order by the time of your arrival. If you make the Language any Argument to deter you, consider that you may perfectly master the Grammer on your voyage and gain much of the Speech too by having a genteel french man for a fellow Passenger. You see I am ripe in hope about your acceptance, however your dear amiable Partner may be tempted to condemn my Persuasions of you to distance yourself from her farther than Baltimore or York Town.
     Great as Brother Geary’s hurry is he threatens to take his Pen in hand because I am not enough urgent with you; he feels all the Callosity of a Bachelor. I am but too ready to pardon his hard heartedness on this occasion where the eminent Interest of my Country is pleaded an excuse for him.
     Tyconderoga and Independence evacuated give room for a revengeful exertion against our Enemies in this Quarter with fresh force from the northward. But this and every other favourable circumstances encreases our necessity of having a strict politician in France, as the probability of Treaties grows with our good Luck and lessens with our bad.
     
     
      I will add no more than my Love and Respects to you & yours sincerely,
      James Lovell
     
    